Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
Status of Claims 
Claims 1, 2, 4-6, 10, 14, 20, 24 and 101-112 are pending and being examined. Claims 3, 7-9, 11-19, 21-23, and 25-100 are canceled.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 2, 4-6, 10, 14, 20, and 24) in the reply filed on 07/08/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6, 10, 20, 24, and 101-112 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. See MPEP 2163.
The present claims recite a large genus of distinct gastroesophageal reflux disease trigger food preparations which are described in terms of functional language, i.e. the plurality that each have a raw p-value of <0.07 or a FDR multiplicity adjusted p-value of <0.10. See further functional limitations recited at claim 6, limiting a raw p-value of ≤0.05 or a FDR multiplicity adjusted p-value of ≤0.08; claims 103 and 110, limiting to an average raw p-value of ≤0.07 or an average FDR multiplicity adjusted p-value of ≤0.10; and claims 107 and 112, limiting to an average raw p-value of ≤0.05 or an average FDR multiplicity adjusted p-value of ≤0.08.
“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that applicant has made a generic invention that achieves the claimed result and do so by showing that applicant has invented species sufficient to support a claim to the functionally-defined genus” (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)). “[A] sufficient description of genus…requires the disclosure of either a representative number* of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69). “It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964).
	In the present case, there is insufficient evidence of such an established structure-function correlation or relationship such that one of ordinary skill in the art can readily envision which preparations impart the desired functional limitation. The specification lacks any disclosure of a core structure, such as a particularly required preparation, combination or panel of the gastroesophageal reflux disease trigger food preparations that would be common to all species of the genus encompassed by the claim, demonstrating the desired p-values. There is no way to confirm what preparations would be attributed to, or result in, the claimed p-values or FDR adjusted multiplicity p-values, since p-value is not a characteristic of the preparation itself, but rather is a variable dependent on other factors, for example the population being discriminated against (see for example, para [0003], p-value determined based on a patient test group that is not diagnosed or suspected of having gastroesophageal reflux).
	Although the originally filed specification provides at Table 2, statistical data for foods ranked according to 2-tailed FDR multiplicity adjusted p-value, these species are not necessarily representative of all food preparations which could be encompassed by the broad language at claim 1 (one cannot envision based on these species, what other species also would exhibit the desired p-values, for example), and further, since p-value is a value determined based on a given population, such as based on a patient group that is not diagnosed or suspected of having gastroesophageal reflux (see para [0009] of Applicant’s originally filed specification, or see also para [0073], as a variable adjusted based on other factors such as age and/or gender), the p-values do not appear to be characteristic of the food preparations themselves. This table fails to correlate any particular feature/structure of the preparations themselves, with p-value. Also the originally filed specification provides no specific or limiting definition regarding what defines a given food preparation as a “gastroesophageal reflux disease trigger food preparation”.
	Furthermore, knowing the identity of one particular food preparation that may be correlated with gastroesophageal reflux disease does not put one in possession of any and all food preparations that would be similarly correlated. The recitation of particular levels/ measures of statistical significant for the claimed test kit merely articulates desired functional properties, and does not allow one to visualize or distinguish the biomarkers that fall within the genus from those that do not. Rather, empirical testing would be necessary to determine whether a candidate food preparation would fall within the claimed genus or not.
	See also what was known in the prior art, which supports that p-value is not an inherent or characteristic variable specific to a given product, but rather is a measure of how significant are the results of a method. Dahiru et al. (“P-value, A True Test Of Statistical Significance? A Cautionary Note”, Annals of Ibadan Postgraduate Medicine, 6(1), (2008), p. 21-26, of record), teach p-value is generally accepted as a measure of how significant the results of a method/assay art (see for example page 21, col. 1, paras 1-2, is a test carried out considered ‘statistically significant’). See at page 22, col. 1, para 3, the P stands for probability and measures how likely it is that any observed difference between two groups is due to chance; since it is a measure of how likely an observed difference between two groups is due to chance, it’s a measure of a result derived from method. This supports that p-values are not measures of any particular product itself, such as a food preparation as claimed. There are many factors which influence a p-value, see for example Dahiru et al., at page 24, col. 1, factors such as size of the observed effect, sample size, spread of the data, these are all factors associated with performance of a method, not with a product/device, such as a test panel kit or a given food preparation, as claimed.
	Given that p-value is influenced many multiple factors, it is not even predictable that a given food preparation would have a set, unchanging p-value, considering a p-value is a measure of the significance of the results of a given test.
	See also Zeng et al. (Variable Food-specific IgG Antibody Levels in Healthy and Symptomatic Chinese Adults, PLOS ONE, 8(1), 2013, (9 pages); see IDS submitted 07/09/2020, cited no. M). Zeng et al. also supports that measuring food-specific immune response can be unpredictable. See at page 6, col. 2, Discussion, para 1, Zeng teach that although testing for the presence of food-specific IgG has been regarded as a potential tool for the diagnosis of food allergy/intolerance, it’s the accuracy and clinical utility of such testing that remain unclear. Zeng report that in their study, the testing for IgGs against 15 foods varied widely. Zeng also indicate that factors influencing accuracy/measurement of IgG include factors such as the extraction and immobilization efficiency of the allergens to the ELISA plate and cross-reactivity (see Discussion, para 2). 
Zeng et al. supports that simply having knowledge of a potential food group would not put one is possession of a test kit having the desired statistical significance; one would also need to identify particular components or antigens therein for extraction and coupling. The originally filed specification’s disclosure of a single panel containing a defined set of allergens coupled in a particular way that produced a particular level of statistical significance would not put one skilled in the art in possession of all panels/test kits that would exhibit comparable levels of statistical significance.
For all of these reasons, the present specification fails to provide adequate written description for the broad genus of gastroesophageal reflux disease trigger food preparations, described based on desired p-value, as claimed and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 10, 20, 24, and 101-112 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “wherein the plurality of distinct gastroesophageal reflux disease trigger food preparations each have a raw p-value of < 0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of <0.10” (see also similarly claim language recited at claims 6, 103, 107, 110, and 112). This claim language indicates that the gastroesophageal reflux disease trigger food preparations are associated with the recited functional limitation/ability, namely the ability to have/exhibit a raw p-value or a FDR multiplicity adjusted p-value. 
Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., without specifying any way to achieve those results) is unclear. In the present case, the recited claims fail to specify what structures, materials, or acts in the claim perform the noted functions. 
Here the claims do not provide a discernable boundary on what performs the recited function. The claim limitations are unclear as they merely state a function without providing any indication about how the function is performed. (Also, notably the claimed invention is a product, not a method.) The recited function might be achieved/impacted by numerous factors specific to the use of the product itself, such as the patient population, the food preparations (how they are obtained and immobilized), etc. Broadly saying that the food preparations (or combinations of preparations) has a particular p-value or FDR multiplicity adjusted p-value renders it unclear by what means the presently claimed preparations are distinguished from those that do not achieve the desired functional properties claimed.
As a result, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g).
For all of these reasons, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g).

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 9 that the pending claims are generally directed to a gastroesophageal reflux disease test kit panel consisting essentially of a plurality of distinct food preparations to an individually addressable respective solid carrier. The specification teaches numerous food preparations that may be used to practice the claimed invention. For instance, the specification teaches at leas 32 food preparations characterized by the claim-recited property (see Table 2).
	The arguments are not found persuasive for the following reasons. Applicant’s arguments and the reference to 32 food preparations named in the specification fail to provide sufficient description regarding the entire broad genus of food preparations as claimed. The skilled artisan cannot from the present disclosure, readily envision which preparations 	are part of the functional limitations/properties as claimed. The 32 food preparations from the specification lack any disclosure of a common core structure or panel of the gastroesophageal reflux food preparations that would be common to all species. Even though the claims recite certain food preparations to be selected but the kit panel encompasses a plurality of food preparations that are not from the selected few food preparations. The recitation of particular levels/measures of statistical significant for the claimed test kit merely articulates desired functional properties, and does not allow one to visually or distinguish the markers that fall within the genus from those that do not. Rather, empirical testing would be necessary to determine whether a candidate food preparation would fall within the claimed genus or not. Applicant’s claims are employing limitation on the product (food preparations) in terms of their function, rather than by structural feature or characteristics. For all the reasons as indicated, there is insufficient evidence that Applicant was in possession of the invention as claimed.  
 	Regarding the rejection of claims under 35 U.S.C. 112(b) (remarks pages 10-11), Applicant references MPEP 2103(IV) and argues the claimed limitations are clear to one of ordinary skill art. Applicant argues the specification teaches test kit panels suitable for identifying trigger foods that include a plurality of distinct food preparations coupled to a solid carrier, wherein the preparations are characterized by the claim-recited properties (see applicant referring to paras [0008] and [0068]). Applicant argues the claim recited properties are sufficient to characterize a positive food. (Applicant referring to examples, Tables and Figures).
	However, it is maintained that the claimed language, limiting to the claimed distinct trigger food preparations in terms of raw p-value as claimed or a FDR p-value as claimed, is indefinite. The claimed language is reciting a specific result/function to the product components (the preparations), without providing any boundaries on the claimed scope. The claim limitations are unclear as they merely state a function without providing any indication about how the function is performed. Even though the claims recite certain food preparations to be selected but the kit panel encompasses a plurality of food preparations that are not from the selected few food preparations. The recited function might be achieved/impacted by numerous factors specific to the use of the product itself, such as the patient population, the food preparations (how they are obtained and immobilized), etc. Broadly reciting that the food preparations (or combinations of preparations) have a particular p-value or FDR multicity adjusted p-value, renders the claim unclear by what means the presently claimed preparations are distinguished from those that do not achieve the desired functional properties claimed.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 10, 20, 24, and 101-112 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calenoff et al. (Patent No. 4528267, published 07/09/1985).
Independent claims 1, 103, and 110 recites the claim language, “consisting essentially of:” at the preamble. See MPEP 2111.03, the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. .). "A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). According to MPEP 2111.03, for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional step to the gastroesophageal reflux disease trigger or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964).
Regarding claims 1-2, 10, 24 and 102-106, Calenhoff et al. teach providing allergens covalently adhered to solid supports (col. 2, lines 18-25, lines 44-53, thereby addressing food preparations immobilized to an individually addressable solid carrier). Calenhoff does teach extracts of specific foods (see Examples 1-17), the list including for example sunflower (see Example 7), chocolate (see Example 7), malt (see Example 7), cane sugar (see Example 7), honey (see example), safflower seed (see Example 7), and oyster (see Example 7). In particular, see at Example 17, wells each having adhered to a BSA-allergen extract conjugate, thereby addressing a solid support comprising at least 24 of the foods preparations recited by claim 1.  Calenhoff et al. teach tobacco (see Example 6), barley (see Example 6), safflower seed (see Example 7) (see instant claims 103 and 110). 
Regarding the limitations that the kit is a “gastroesophageal reflux disease test kit panel”, that the food preparations are “gastroesophageal reflux disease test kit panel”, these limitations are limitations directed toward the intended use of the product invention (the test kit panel). Specifically regarding the preamble (“gastroesophageal reflux disease test kit panel”), Applicant is reminded that the normal purpose of a claim preamble is to recite the purpose or intended use of the claimed invention. Such statements merely define the context in which the invention operates and usually will not limit the scope of the claim (MPEP 2111.02 and DeGeorge v. Bernier, Fed. Cir. 1985, 226 USPQ 758, 761 n.3). In addition, the terminology of a “kit” does not clearly invoke any additional ingredients or provide antecedent basis for terms appearing in the body of the claim (such as specific packaging or container elements, for example). Consequently, when the claims are given their broadest reasonable interpretation, even though the reference does not employ the word "kit" in describing their invention, as the reference teaches all necessary reagents of the claimed “kit”. See also MPEP 2111.02. 
Regarding claims 1, 6, 103, 107, and 110-112, claim 1, limiting to “wherein the plurality of distinct gastroesophageal reflux disease trigger food preparations each have a raw p-value of <0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of <0.10”, claim 6, limiting a raw p-value of ≤0.05 or a  FDR multiplicity adjusted p-value of ≤0.08; claims 103 and 110, limiting to an average raw p-value of ≤0.07 or an average FDR multiplicity adjusted p-value of ≤0.10; and claims 107 and 112, limiting to an average raw p-value of ≤0.05 or an average FDR multiplicity adjusted p-value of ≤0.08, the p-value or FDR multiplicity adjusted p-value is not a property of the food preparations themselves (or even the device), but rather its use (p-value dependent on the use of the product, the p-value representing the probability of an observed result during the use of the device, i.e. depending on an assay performed). The ordinarily skilled artisan would appreciate and expect various factors to influence a p-value, for example size of sample population (for example when distinguishing two populations), number of binding sites (number of food preparations, the spread/variability of the measured data, the assay conditions, etc. For these reasons, p-value is a limitation specific to the intended use of the claimed product, and further because the p-value as recited fails to impart structurally distinguishing features specific to the claimed invention over the prior art reference products.
Regarding claims 2, 4, 5, 101, and 110, Calenhoff et al. teach in Examples 1-17 at least eight, at least 10, at least 12, and at least 15 food preparations as claimed. For example, green pepper (see Example 17), cabbage (see Example 2), corn (see Example 2), and lemon (see Example 7), and grapefruit (see Example 7).   
Regarding claims 6, 103, 107, and 112, claim 6 recites wherein the plurality of distinct gastroesophageal reflux disease trigger food preparations have a raw p-value of ≤0.05 or a  FDR multiplicity adjusted p-value of ≤0.08; and claims 107 and 112, limiting to an average raw p-value of ≤0.05 or an average FDR multiplicity adjusted p-value of ≤0.08, the p-value or FDR multiplicity adjusted p-value is not a property of the food preparations themselves (or even the device), but rather its use (p-value dependent on the use of the product, the p-value representing the probability of an observed result during the use of the device, i.e. depending on an assay performed). The ordinarily skilled artisan would appreciate and expect various factors to influence a p-value, for example size of sample population (for example when distinguishing two populations), number of binding sites (number of food preparations, the spread/variability of the measured data, the assay conditions, etc. For these reasons, p-value is a limitation specific to the intended use of the claimed product, and further because the p-value as recited fails to impart structurally distinguishing features specific to the claimed invention over the prior art product.
Regarding claims 20 and 109, Calenhoff et al. teach dilution of the allergen extract (see col. 2, lines 20-25).
Response to Arguments
Applicant’s arguments filed 11/12/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-6, 10, 20, 24 and 101-112 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 10, 16, 20, 22, 24, of copending Application No. 17000102 (‘102). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Copending Application ‘102 similarly recites a test kit with for testing food intolerance in patients diagnosed with or suspected to have irritable bowel syndrome, comprising: a plurality of distinct food preparations coupled to individually addressable respective solid carriers; wherein the plurality of distinct food preparations have an average discriminatory p-value of < 0.07 as determined by raw p-value or an average discriminatory p-value of < 0.10 as determined by FDR multiplicity adjusted p-value. Claim 2 recites the plurality of food preparations includes at least two food preparations prepared from food items of Table 1 or selected from a group consisting of cocoa, tea, oat, cabbage, cow milk, onion, honey, rye, corn, yeast, wheat, soybean, egg, tuna, lemon, pineapple, cucumber, orange, halibut, walnut, grapefruit, cane sugar, chicken, blueberry, and shrimp, and optionally from a group consisting of crab, barley, strawberry, pork, rice, beef, cashew, codfish, potato, white sesame, broccoli, almond, turkey, scallop, and salmon. The copending application does not recite at least 24 food preparations. 
It would have been obvious to have modified the test kit of copending application ‘102 that has a plurality of distinct food preparations to a test kit having at least 24 food preparations because the distinct food preparations of application ‘102 are individually coupled to a solid carrier and claim 2 of the ‘102 recites a list of at least 24 distinct food preparations that may be used in the test kit and these food preparations are similar to the instant claims.

Claims 1-2, 4-6, 10, 20, 24 and 101-112 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24, 99-100, 102-104 and 110 of copending Application No. 15/759088 (‘088). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Copending Application ‘088 similarly recites a test panel device consisting of a solid phase carrier having thereon a plurality of immobilized distinct food preparations (see copending claim 1). Regarding the limitations “gastroesophageal reflux disease trigger” and further the limitations reciting particular p-value and FDR multiplicity adjusted p-values, see previous discussion of these limitations detailed above (for example, regarding intended use and the structure of the claimed test panel kit, which is merely limited to a carrier support and immobilized food preparations), as the same analyses also applies presently. Claim 1 also recites at least eight food preparations consisting chocolate, grapefruit, honey, malt, rye, baker's yeast, brewer's yeast, broccoli, cola nut, tobacco, mustard, green pepper, buckwheat, avocado, cane sugar, cantaloupe, garlic, cucumber, cauliflower, sunflower seed, lemon, strawberry, eggplant, wheat, olive, halibut, cabbage, orange, rice, safflower, tomato, almond, oat, barley, peach, grape, potato, spinach, sole, butter, goat's milk, onion, egg, sweet potato, cow's milk, cheddar cheese, beef and corn. The copending application ‘088 does not recite at least 24 food preparations. 
It would have been obvious to have modified the test kit of copending application ‘088 that has a plurality of distinct food preparations to a test kit having at least 24 food preparations because the distinct food preparations of application ‘088 are individually coupled to solid carriers and claim 1 of the ‘088 recites a list of at least 24 distinct food preparations that may be used in the test kit and these food preparations are similar to the instant claims.
Regarding claims 6, 103, 107, 110, and 112, see as indicated previously (these limitations discussed previously above), as the same reasoning applies presently. For same reasons as above, the copending application similarly addresses the present claims.
See copending claim 24, similarly reciting wherein the solid carrier is a well, a bead, an electrical sensor, a chemical sensor, a microchip, or an adsorptive film.
See copending claim 103, adjusting for at least one of age or gender.
See copending claim 104, wherein the plurality of food preparations is a crude filtered extract or a processed aqueous extract.

Claims 1-2, 4-6, 10, 20, 24, and 101-112 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8, 9, 10, 15, 17, 71, 73, 127 and 132 of copending Application No. 16/441,902 (‘902). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Copending Application ‘902 similarly recites a test panel device consisting essentially of a solid phase carrier having thereon a plurality of immobilized distinct food preparations (see copending claim 1). Claim 5 recites that the food preparations include at least eight food preparations. Claim 127 recites the plurality of trigger food preparations includes at least two food preparations selected from the group consisting of cantaloupe, wheat, tomato, cucumber, squashes, almond, egg, cauliflower, pinto bean, broccoli, orange, butter, corn, lettuce, rye, peach, green pea, carrot, tea, mustard, strawberry, celery, green pepper, garlic, oat, onion, banana, eggplant, cabbage, safflower, olive, cottage cheese, grapefruit, walnut blk, cow milk, soybean, and chili pepper, tobacco, malt, cinnamon, cane sugar and potato. Regarding the limitations “gastroesophageal reflux disease trigger” and further the limitations reciting particular p-value and FDR multiplicity adjusted p-values, see previous discussion of these limitations detailed above (for example, regarding intended use and the structure of the claimed test panel kit, which is merely limited to a carrier support and immobilized food preparations), as the same analyses also applies presently. The copending application ‘902 does not recite at least 24 food preparations. 
It would have been obvious to have modified the test kit of copending application ‘902 that has a plurality of distinct food preparations to a test kit having at least 24 food preparations because the distinct food preparations of application ‘902 are individually coupled to solid carriers and claim 127 of the ‘902 recites a list of at least 24 distinct food preparations that may be used in the test kit and these food preparations are similar to the instant claims.
This terminology of a “kit” in the instant claims does not clearly invoke any additional ingredients or provide antecedent basis for terms appearing in the body of the claim (such as specific packaging or container elements, for example). Consequently, when the claims are given their broadest reasonable interpretation, even though the reference does not employ the word "kit" in describing their invention, as ‘902 recites all necessary reagents of a “kit”. See also MPEP 2111.02.
	Regarding claim 2, see copending application 16/441,902 claims 127 and 132, food preparations of the copending application similarly including species consistent with that presently claimed, thereby including cantaloupe, wheat, tomato, cucumber, egg, broccoli, orange, butter, corn, rye, peach, mustard, green pepper, garlic, oat, onion, eggplant, safflower and cow’s milk.
	Regarding claims 6, 103, 107, 110, and 112, see as indicated previously (these limitations discussed previously above), as the same reasoning applies presently. For same reasons as above, the copending application similarly addresses the present claims.
See copending claim 17, similarly reciting wherein the solid carrier is a well, a bead, an electrical sensor, a chemical sensor, a microchip, or an adsorptive film.
See copending claims 6 teaching at least 12 preparations, thereby also addressing the presently claimed at least 8.
See copending claim 10, adjusting for at least one of age or gender.
See copending claim 15, wherein the plurality of food preparations is a crude filtered extract or a processed aqueous extract.

Claims 1-2, 4-6, 10, 20, 24, and 101-112 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 10, 20, 24, 104-111, and 113-135 of copending Application No. 16/013,774 (‘774). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Copending Application ‘774 similarly recites in claim 119 a test kit panel consists essentially of a plurality of distinct trigger food preparations immobilized to an individually addressable solid carrier. Claim 122 recites the plurality of distinct psoriasis trigger food preparations includes at least ten distinct psoriasis trigger food preparations prepared from food items selected from a group consisting of peach, cucumber, tea, tomato, broccoli, cauliflower, almond, green pepper, grapefruit, tobacco, eggplant, rye, oat, cantaloupe, cabbage, cane sugar, sweet potato, pineapple, avocado, orange, spinach, honey, Swiss cheese, malt, mustard, wheat, apple, chocolate, yogurt, goat's milk, cola nut, clam, cheddar cheese, olive, brewer's yeast, butter, celery, onion, garlic, walnut, cottage cheese, baker's yeast, cow's milk, corn, American cheese, strawberry, buck wheat, lemon, green pea, trout, barley, potato, beef, rice, sunflower seed, chili pepper, banana, string bean, and safflower. Regarding the limitations “gastroesophageal reflux disease trigger” and further the limitations reciting particular p-value and FDR multiplicity adjusted p-values, see previous discussion of these limitations detailed above (for example, regarding intended use and the structure of the claimed test panel kit, which is merely limited to a carrier support and immobilized food preparations), as the same analyses also applies presently. The copending application ‘774 does not recite at least 24 food preparations. 
It would have been obvious to have modified the test kit of copending application ‘774 that has a plurality of distinct food preparations to a test kit having at least 24 food preparations because the distinct food preparations of application ‘774 are individually coupled to solid carriers and claim 122 of the ‘774 recites a list of at least 24 distinct food preparations that may be used in the test kit and these food preparations are similar to the instant claims.
Regarding claim 6, 103, 107, 110, and 112, see as indicated previously (these limitations discussed previously above), as the same reasoning applies presently. For same reasons as above, the copending application similarly addresses the present claims. 
See copending application 16/013,774 claims 104 and 109, food preparations of the copending application similarly including species consistent with that presently claimed, thereby addressing at least 8 including peach, cucumber, tea, tomato, broccoli, cauliflower, almond, green pepper, grapefruit, tobacco, eggplant, rye, oat, cantaloupe, cabbage, cane sugar, sweet potato, pineapple, avocado, orange, spinach, honey, Swiss cheese, malt, mustard, wheat, apple, chocolate, yogurt, goat's milk, cola nut, clam, cheddar cheese, olive, brewer's yeast, butter, celery, onion, garlic, walnut, cottage cheese, baker's yeast, cow's milk, corn, American cheese, strawberry, buck wheat, lemon, green pea, trout, barley, potato, beef, rice ,sunflower seed, chili pepper, banana, string bean, and safflower.
See copending claim 24, similarly reciting wherein the solid carrier is a microwell plate, a dipstick, a membrane-bound array (array), a bead, an electrical sensor, a chemical sensor, a microchip, or an adsorptive film.
See copending claim 10, adjusting for at least one of age or gender.
See copending claim 20, wherein the plurality of food preparations is a crude filtered extract or a processed aqueous extract.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-6, 10, 20, 24, and 101-112 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-6, 10, 20 and 104-132 of copending Application No. 16/013,821 (‘821). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Copending Application ‘821 similarly recites a test panel device consisting essentially of a plurality of distinct trigger food preparations immobilized to an individually addressable sold carrier. Regarding the limitations “gastroesophageal reflux disease trigger” and further the limitations reciting particular p-value and FDR multiplicity adjusted p-values, see previous discussion of these limitations detailed above (for example, regarding intended use and the structure of the claimed test panel kit, which is merely limited to a carrier support and immobilized food preparations), as the same analyses also applies presently. Claim 113 further recites wherein the solid carrier is a microwell plate, a dipstick, a membrane-bound array (array), a bead, an electrical sensor, a chemical sensor, a microchip, or an adsorptive film. Claim 5 recites at least twelve distinct trigger food preparations. Claim 116 recites the plurality of the trigger food preparations includes at least ten food preparations selected from the group consisting of cucumber, tomato, malt, cauliflower, broccoli, peach, cantaloupe, orange, egg, tea, cabbage, green pepper, safflower, grapefruit, Swiss cheese, chocolate, wheat, cow milk, rye, baker's yeast, cottage cheese, brewer's yeast, oat, honey, almond, sweet potato, onion, lemon, cheddar cheese, butter, rice, sugar cane, parsley, mustard, tobacco, goat milk, American cheese, yogurt, eggplant, walnut, spinach, cola nut, avocado, corn, garlic, pineapple, strawberry, sunflower seed, buckwheat, beef, potato, and mushroom. The copending application ‘821 does not recite at least 24 food preparations. 
It would have been obvious to have modified the test kit of copending application ‘821 that has a plurality of distinct food preparations to a test kit having at least 24 food preparations because the distinct food preparations of application ‘821 are individually coupled to solid carriers and claim 116 of the ‘821 recites a list of at least 24 distinct food preparations that may be used in the test kit and these food preparations are similar to the instant claims.
Regarding claims 6, 103, 107, 110, and 112, see as indicated previously (these limitations discussed previously above), as the same reasoning applies presently. For same reasons as above, the copending application similarly addresses the present claims. 
See copending application 16/013,821 claim 3, food preparations of the copending application similarly including species consistent with that presently claimed, thereby addressing including tomato, cucumber, malt, cauliflower, peach, cantaloupe, orange, egg, cabbage, green pepper, safflower, chocolate, wheat, cow’s milk, rye, baker’s yeast, brewer’s yeast, oat, honey, sweet potato, onion, cheddar, lemon, rice, sugar cane, mustard, tobacco, goat’s milk, eggplant, cola nut, avocado, corn, garlic, buckwheat, beef and potato.
See copending claims 4-5 teaching at least eight preparations, thereby also addressing the presently claimed at least 8.
See copending claim 10, adjusting for at least one of age or gender.
See copending claim 20, wherein the plurality of food preparations is a crude filtered extract or a processed aqueous extract.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2, 4-6, 10, 20, 24, and 101-112 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24, 101-111 and 113 of copending Application No. 16/131,281 (‘281). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Copending Application ‘281 similarly recites a test panel device consisting essentially of a solid phase carrier having thereon a plurality of immobilized distinct food preparations (see copending claims 1 and 103). Claim 1 further recites food preparations includes at least six food preparations selected from the group consisting of almond, rye, cantaloupe, malt, green pea, green pepper, tomato, orange, cane sugar, garlic, carrot, tobacco, cottage cheese, egg, buckwheat, grapefruit, cauliflower, lemon, grape, wheat, butter, sunflower seed, cow's milk, cheddar cheese, broccoli, cucumber, mustard, sweet potato, barley, oat, onion, peach, chocolate, corn, yogurt, cola nut, spinach, safflower, Swiss cheese, lima bean, apple, avocado, strawberry, oyster, pinto bean, celery, honey, walnut, and pineapple, and wherein the plurality of distinct fibromyalgia trigger food preparations includes at least 8 food preparations. Regarding the limitations “gastroesophageal reflux disease trigger” and further the limitations reciting particular p-value and FDR multiplicity adjusted p-values, see previous discussion of these limitations detailed above (for example, regarding intended use and the structure of the claimed test panel kit, which is merely limited to a carrier support and immobilized food preparations), as the same analyses also applies presently. Claim 1 recites distinct trigger food preparations includes at least eight food preparations. The copending application ‘281 does not recite at least 24 food preparations. 
It would have been obvious to have modified the test kit of copending application ‘281 that has a plurality of distinct food preparations to a test kit having at least 24 food preparations because the distinct food preparations of application ‘281 are individually coupled to solid carriers and claim 1 of the ‘281 recites a list of at least 24 distinct food preparations that may be used in the test kit and these food preparations are similar to the instant claims.
Regarding claims 6, 103, 107, 110, and 112, see as indicated previously (these limitations discussed previously above), as the same reasoning applies presently. For same reasons as above, the copending application similarly addresses the present claims. 
See copending application 16/131,281 claim 2, food preparations of the copending application similarly including species consistent with that presently claimed, thereby addressing at least 8 including rye, cantaloupe, malt, green pepper, tomato, orange, cane sugar, garlic, tobacco, egg, buckwheat, cauliflower, lemon, wheat, cow’s milk, cheddar, cucumber, mustard, sweet potato, oat, onion, peach, chocolate, corn, cola nut, safflower and avocado.
See copending claim 24, similarly reciting wherein the solid carrier is a microwell plate, a dipstick, a membrane-bound array (array), a bead, an electrical sensor, a chemical sensor, a microchip, or an adsorptive film.
See copending claims 4 and 5 teaching at least 8 preparations, thereby also addressing the presently claimed at least 8.
See copending claim 10, adjusting for at least one of age or gender.
See copending claim 20, wherein the plurality of food preparations is a crude filtered extract or a processed aqueous extract.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-6, 10, 20, 24, and 101-112 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24, and 101-114 of copending Application No. 16/124,473 (‘473). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Copending Application ‘473 similarly recites a test panel device consisting essentially of a solid phase carrier having thereon a plurality of immobilized distinct food preparations (see copending claim 1). Claim 2 recites the plurality of the trigger food preparations includes at least two food preparations selected from the group consisting of orange, barley, oat, malt, rye, almond, butter, chocolate, cottage cheese, cow milk, cola nut, cucumber, American cheese, tobacco, cheddar cheese, green pea, walnut, Swiss cheese, wheat, sugar cane, sunflower seed, mustard, brewer's yeast, baker's yeast, cinnamon, cauliflower, yogurt, grapefruit, cantaloupe, green pepper, egg, string bean, broccoli, buckwheat, cabbage, corn, honey and goat's milk. Regarding the limitations “gastroesophageal reflux disease trigger” and further the limitations reciting particular p-value and FDR multiplicity adjusted p-values, see previous discussion of these limitations detailed above (for example, regarding intended use and the structure of the claimed test panel kit, which is merely limited to a carrier support and immobilized food preparations), as the same analyses also applies presently. Claim 1 recites the test kit panel has at least thirteen distinct functional food preparations. The copending application ‘473 does not recite at least 24 food preparations. 
It would have been obvious to have modified the test kit of copending application ‘473 that has a plurality of distinct food preparations to a test kit having at least 24 food preparations because the distinct food preparations of application ‘473 are individually coupled to solid carriers and claim 2 of the ‘473 recites a list of at least 24 distinct food preparations that may be used in the test kit and these food preparations are similar to the instant claims.
See copending application 16/124,473 claims 2, 4 and 5, food preparations of the copending application similarly including species consistent with that presently claimed, thereby addressing at least 8 including orange, oat, malt, rye, chocolate, cow’s milk, cola nut, cucumber, tobacco, cheddar, wheat, sugar cane, mustard, brewer’s yeast, baker’s yeast, cauliflower, grapefruit, cantaloupe, green pepper, egg, buckwheat, corn and honey.
Regarding claims 6, 103, 107, 110, and 112, see as indicated previously (these limitations discussed previously above), as the same reasoning applies presently. For same reasons as above, the copending application similarly addresses the present claims. 
See copending claim 24, similarly reciting wherein the solid carrier is a microwell plate, a dipstick, a membrane-bound array (array), a bead, an electrical sensor, a chemical sensor, a microchip, or an adsorptive film.
See copending claims 4 and 5 teaching at least 8 preparations, thereby also addressing the presently claimed at least 8.
See copending claim 10, adjusting for at least one of age or gender.
See copending claim 20, wherein the plurality of food preparations is a crude filtered extract or a processed aqueous extract.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-6, 10, 20, 24, and 101-112 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 14, 20 and 24 of copending Application No. 16/170,969 (‘969). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Copending Application ‘969 similarly recites a test panel device comprising a solid phase carrier having thereon a plurality of immobilized distinct food preparations (see copending claim 1). Regarding the limitations “gastroesophageal reflux disease trigger” and further the limitations reciting particular p-value and FDR multiplicity adjusted p-values, see previous discussion of these limitations detailed above (for example, regarding intended use and the structure of the claimed test panel kit, which is merely limited to a carrier support and immobilized food preparations), as the same analyses also applies presently. Claim 2 recites the plurality of the trigger food preparations includes at least six food preparations selected from the group consisting of green pea, cantaloupe, pinto bean, cucumber, green pepper, grapefruit, carrot, orange, almond, sardine, sweet potato, broccoli, garlic, lima bean, squashes, celery, string bean, tomato, cauliflower, walnut, sunflower seed, sugar cane, buckwheat, soybean, lemon, barley, oat, oyster, mustard, rye, peach, chili pepper, spinach, peanut, avocado, shrimp, pineapple, cola nut, rice, cabbage, butter, eggplant, apple, egg, wheat, cottage cheese, sole, cashew, olive, parsley, corn, honey, chocolate, cow's milk, potato, onion, tea and tobacco. Claim 101 recites trigger food preparations comprises at least ten distinct trigger food preparations. The copending application ‘969 does not recite at least 24 food preparations. 
It would have been obvious to have modified the test kit of copending application ‘’969 that has a plurality of distinct food preparations to a test kit having at least 24 food preparations because the distinct food preparations of application ‘969 are individually coupled to solid carriers and claim 2 of the ‘969 recites a list of at least 24 distinct food preparations that may be used in the test kit and these food preparations are similar to the instant claims.
Regarding claims 6, 103, 107, 110, and 112, see as indicated previously (these limitations discussed previously above, as the same reasoning applies presently. For same reasons as above, the copending application similarly addresses the present claims. 
See copending application 16/170,969 claim 2, food preparations of the copending application similarly including species consistent with that presently claimed, thereby addressing at least 8 including cantaloupe, cucumber, green pepper, orange, sweet potato, garlic, tomato, cauliflower, sugar cane, buckwheat, oat, mustard, rye, peach, avocado, cola nut, rice, cabbage, egg, wheat, corn, honey, chocolate, cow’s milk, potato, onion and tobacco.
See copending claim 24, similarly reciting wherein the solid carrier is a microwell plate, a dipstick, a membrane-bound array (array), a bead, an electrical sensor, a chemical sensor, a microchip, or an adsorptive film.
See copending claims 4 and 5 teaching at least 8 preparations, thereby also addressing the presently claimed at least 8.
See copending claim 10, adjusting for at least one of age or gender.
See copending claim 20, wherein the plurality of food preparations is a crude filtered extract or a processed aqueous extract.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2, 4-6, 10, 20, 24, and 101-112 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6,  20, 24 and 101-113 of copending Application No. 16/171,154 (‘154). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Copending Application ‘154 similarly recites a test panel device comprising a solid phase carrier having thereon a plurality of immobilized distinct food preparations (see copending claim 1). Regarding the limitations “gastroesophageal reflux disease trigger” and further the limitations reciting particular p-value and FDR multiplicity adjusted p-values, see previous discussion of these limitations detailed above (for example, regarding intended use and the structure of the claimed test panel kit, which is merely limited to a carrier support and immobilized food preparations), as the same analyses also applies presently. Claim 2 recites the plurality of distinct trigger food preparations includes at least two six food preparations selected from the group consisting of almond, apple, avocado, barley, broccoli, buckwheat, cabbage, sugar cane, cantaloupe, carrot, cauliflower, celery, chili pepper, chocolate, clam, cola nut, corn, cucumber, eggplant, garlic, grapefruit, green pea, green pepper, honey, lemon, lettuce, lima bean, malt, mustard, oat, olive, onion, orange, oyster, peach, pinto bean, potato, rice, rye, safflower, sardine, scallop, soybean, spinach, squashes, strawberry, string bean, sunflower seed, sweet potato, tea, tobacco, tomato, walnut, wheat, baker's yeast, brewer's yeast, peanut, pineapple, sole, blueberry, grape, chicken, cinnamon, turkey, butter, cottage cheese, cashew, yogurt, cow's milk, egg, millet, coffee, halibut, beef, Swiss cheese, lobster, parsley, pork, shrimp, cheddar cheese, goat's milk, banana, and American cheese. Claim 5 recites the plurality of distinct food preparations include at least 12 food preparations. The copending application ‘154 does not recite at least 24 food preparations. 
It would have been obvious to have modified the test kit of copending application ‘154 that has a plurality of distinct food preparations to a test kit having at least 24 food preparations because the distinct food preparations of application ‘154 are individually coupled to solid carriers and claim 2 of ‘154 recites a list of at least 24 distinct food preparations that may be used in the test kit and these food preparations are similar to the instant claims.
Regarding claims 6, 103, 107, 110, and 112, see as indicated previously (these limitations discussed previously above, as the same reasoning applies presently. For same reasons as above, the copending application similarly addresses the present claims. 
See copending application 16/171,154 claim 2, food preparations of the copending application similarly including species consistent with that presently claimed, thereby addressing at least 8 including avocado, buckwheat, sugar cane, cantaloupe, cauliflower, chocolate, cola nut, corn, cucumber, garlic, green pepper, honey, lemon, malt, mustard, oat, onion, orange, peach, potato, rice, rye, safflower, sweet potato, tobacco, tomato, what, baker’s yeast, brewer’s yeast, cow’s milk, egg, halibut, beef, goat’s milk.
See copending claim 24, similarly reciting wherein the solid carrier is a microwell plate, a dipstick, a membrane-bound array (array), a bead, an electrical sensor, a chemical sensor, a microchip, or an adsorptive film.
See copending claims 4 and 5 teaching at least 8 preparations, thereby also addressing the presently claimed at least 8.
See copending claim 10, adjusting for at least one of age or gender.
See copending claim 20, wherein the plurality of food preparations is a crude filtered extract or a processed aqueous extract.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2, 4-6, 10, 20, 24, and 101-112 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24 and 101-112 of copending Application No. 16/242,519 (‘519). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Copending Application ‘519 similarly recites a test panel consisting a solid phase carrier having thereon a plurality of immobilized distinct food preparations (see copending claim 1). Claim 1 further recites the plurality of distinct trigger food preparations includes at least eight food preparations selected from the group consisting of almond, tomato, tobacco, carrot, orange, cucumber, broccoli, lettuce, malt, cantaloupe, corn, wheat, honey, chocolate, oat, avocado, rye, strawberry, cauliflower, safflower, tea, banana, squashes, green pepper, butter, buckwheat, rice, soybean, grapefruit, oyster, brewer's yeast, peach, cane sugar, cow's milk, and spinach. Regarding the limitations “gastroesophageal reflux disease trigger” and further the limitations reciting particular p-value and FDR multiplicity adjusted p-values, see previous discussion of these limitations detailed above (for example, regarding intended use and the structure of the claimed test panel kit, which is merely limited to a carrier support and immobilized food preparations), as the same analyses also applies presently. Claim 4 recites distinct trigger food preparations include at least 12 food preparations. The copending application ‘519 does not recite at least 24 food preparations. 
It would have been obvious to have modified the test kit of copending application ‘519 that has a plurality of distinct food preparations to a test kit having at least 24 food preparations because the distinct food preparations of application ‘519 are individually coupled to solid carriers and claim 1 of ‘519 recites a list of at least 24 distinct food preparations that may be used in the test kit and these food preparations are similar to the instant claims.
Regarding claims 6, 103, 107, 110, and 112, see as indicated previously (these limitations discussed previously above), as the same reasoning applies presently. For same reasons as above, the copending application similarly addresses the present claims. 
See copending application 16/242,519 claim 2, food preparations of the copending application similarly including species consistent with that presently claimed, thereby addressing at least 8 including tomato, tobacco, orange, cucumber, malt, cantaloupe, corn, wheat, honey, chocolate, oat, avocado, rye, cauliflower, safflower, green pepper, buckwheat, rice, grapefruit, brewer’s yeast, peach, cane sugar and cow’s milk.
See copending claim 24, similarly reciting wherein the solid carrier is a microwell plate, a dipstick, a membrane-bound array (array), a bead, an electrical sensor, a chemical sensor, a microchip, or an adsorptive film.
See copending claims 4 and 5 teaching at least 8 preparations, thereby also addressing the presently claimed at least 8.
See copending claim 10, adjusting for at least one of age or gender.
See copending claim 20, wherein the plurality of food preparations is a crude filtered extract or a processed aqueous extract.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-6, 10, 20, 24, and 101-112 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10309970 B2 (‘970). 
Patent No. ‘970 similarly recites a test panel device comprising a solid phase carrier having thereon a plurality of immobilized distinct food preparations (see copending claim 1). Claim 1 further recites the test kit panel has at least ten distinct trigger food preparations. Regarding the limitations “gastroesophageal reflux disease trigger” and further the limitations reciting particular p-value and FDR multiplicity adjusted p-values, see previous discussion of these limitations detailed above (for example, regarding intended use and the structure of the claimed test panel kit, which is merely limited to a carrier support and immobilized food preparations), as the same analyses also applies presently. The Patent No. ‘970 does not recite at least 24 food preparations. 
It would have been obvious to have modified the test kit of patent ‘970 that has a plurality of distinct food preparations to a test kit having at least 24 food preparations because the distinct food preparations of patent ‘970 are individually coupled to solid carriers.
Regarding claims 6, 103, 107, 110, and 112, see as indicated previously (these limitations discussed previously above), as the same reasoning applies presently. For same reasons as above, the copending application similarly addresses the present claims. 
See Patent No. 10309970 B2 claim 3, adjusting for at least one of age or gender.
See Patent No. 10309970 B2 claim 4, wherein the plurality of food preparations is a crude filtered extract or a processed aqueous extract. 
See Patent No. 10309970 B22 claim 5, similarly reciting wherein the solid carrier is a microwell plate, a dipstick, a membrane-bound array (array), a bead, an electrical sensor, a chemical sensor, a microchip, or an adsorptive film.

Claims 1-2, 4-6, 10, 20, 24, and 101-112 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10788498B2 (‘498). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Patent No. ‘498 similarly recites a test panel device comprising a solid phase carrier having thereon a plurality of immobilized distinct food preparations. Regarding the limitations “gastroesophageal reflux disease trigger” and further the limitations reciting particular p-value and FDR multiplicity adjusted p-values, see previous discussion of these limitations (for example, regarding intended use and the structure of the claimed test panel kit, which is merely limited to a carrier support and immobilized food preparations), as the same analyses also applies presently. Claim 9 recites at least 10 distinct IBS trigger food preparations. Claim 8 recites the trigger food preparations are selected from the group consisting of cocoa, tea, oat, cabbage, cow milk, onion, honey, rye, corn, yeast, wheat, soybean, egg, tuna, lemon, pineapple, cucumber, orange, halibut, walnut, grapefruit, cane sugar, chicken, blueberry, and shrimp. Claims 9 and 11, teaching at least 8 food preparations, thereby also addressing the presently claimed at least 8. Patent ‘498 does not recite at least 24 food preparations. 
It would have been obvious to have modified the test kit of patent ‘498 that has a plurality of distinct food preparations to a test kit having at least 24 food preparations because the distinct food preparations of patent ‘498 are individually coupled to solid carriers.
Regarding claims 6, 103, 107, 110, and 112, see as indicated previously (these limitations discussed previously above), as the same reasoning applies presently. For same reasons as above, the copending application similarly addresses the present claims. 
See claims Patent No. 10788498B2 4, 7, and 17, similarly reciting wherein the solid carrier is a microwell, a bead, an electrical sensor, a chemical sensor, a microchip, dipstick or an adsorptive film.
See Patent No. 10788498B2 claims 9 and 11, teaching at least 8 food preparations, thereby also addressing the presently claimed at least 8.
See Patent No. 10788498B2 claim 14, adjusting for at least one of age or gender.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant traverses the nonstatutory obviousness-type double patenting rejections of U.S. Patent Application Nos. 15/759,088, 16/441,902, 16/013,774, 16/013,821, 16/131,281, 16/124,473, 16/170,969, 16/171,154, 16/242,519 and U.S. Patent Nos. 10/309,970 B2 and 10/788,498 B2. Applicant argues the Examiner has only pointed out similarities between the copending applications and the present case (remarks pages 15-18), and argues that the Office has not pointed out the differences between the copending applications/patents and the instant claims. As stated above, the copending applications/patents are not patently distinct because they recite food preparations (see above for analysis). Applicant’s arguments are not persuasive for these reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                            

/Tracy Vivlemore/Primary Examiner, Art Unit 1635